SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

199
KA 15-00892
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WILLIAM O. KUYAL, JR., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered March 2, 2015. The judgment convicted defendant,
upon his plea of guilty, of vehicular assault in the second degree and
driving while ability impaired by the combined influence of drugs or
of alcohol and any drug or drugs.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court